Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Arkady Stern, M.D.,
Petitioner
Vv.
Centers for Medicare and Medicaid Services
Docket No. C-11-268
Decision No. CR2368

Date: May 5, 2011

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the hearing request of Petitioner, Arkady Stern, M.D. Petitioner forfeited his
right to a hearing because he: failed to comply with the pre-hearing order that I issued
directing him to submit evidence and a brief supporting his arguments and contentions;
failed to reply to the motion of the Centers for Medicare and Medicaid Services (CMS)
that I dismiss his hearing request; and failed to provide any documentary evidence
supporting his contentions and arguments.

I. Background

This is the second incarnation of this case. In 2009, Petitioner filed a hearing request
challenging CMS’s determination that he was entitled to participate in the Medicare
program with an effective date of May 19, 2009. In that request, Petitioner asserted that
he was entitled to an effective date of participation in October 2008. I heard and decided
that case, and, on February 26, 2010, I issued a decision that was unfavorable to
Petitioner. Arkady Stern, MD., DAB CR2078 (2010). [held that Petitioner failed to
produce any documentary evidence to support his contention that he had filed an
application for participation in 2008 that would entitle him to a participation date that is
earlier than the May 19, 2009 effective date determined by CMS.
Petitioner appealed my decision to the Departmental Appeals Board, and, on September
16, 2010, a Board appellate panel issued a decision remanding the case. Arkady B. Stern,
M.D., DAB No. 2329 (2010). The panel held, essentially, that Petitioner had been denied
an opportunity to produce documentary evidence supporting his contention that he was
entitled to an earlier participation date than May 19, 2009, and it remanded the case so
that Petitioner would have the opportunity to come forward with that documentation.

The appellate panel did not find that my analysis of the facts before me at the time of my
decision was incorrect but, rather, found that Petitioner might be in possession of
additional facts and evidence that could change the posture of the case. The panel
advised me that I could remand the case to CMS for additional development of the record
if I determined that to be appropriate, and so, I remanded the case back to CMS.

Pursuant to my order of remand, CMS afforded Petitioner an opportunity to file
additional documentation to support his contentions. On September 22, 2010, CMS
determined that Petitioner had not provided such evidence. Petitioner requested
reconsideration, and CMS affirmed its determination in a letter that is dated January 6,
2011. Petitioner then requested a hearing, and Petitioner’s case was again assigned to me
or a hearing and a decision.

On February 17, 2011, I issued an acknowledgment and pre-hearing order that directed
the parties to file proposed exhibits, including the written direct testimony of all proposed
witnesses, and pre-hearing briefs. On March 11, 2011, CMS complied with my pre-
earing order by filing a motion for summary judgment and brief, along with four
proposed exhibits that it identified as CMS Ex. 1 — CMS Ex. 4.

Petitioner’s exchange was due no later than April 25, 2011. He filed nothing, neither a
pre-hearing exchange, nor a reply to CMS’s motion for summary judgment.

I receive into the record CMS Ex. 1 — CMS Ex. 4.
IL. Issue, Findings of Fact, and Conclusions of Law

A. Issue
The issue in this case is whether Petitioner has forfeited his right to a hearing by failing to
file a pre-hearing exchange and failing to respond to CMS’s motion for summary
judgment.

B. Findings of Fact and Conclusions of Law

I make the following findings of fact and conclusions of law in support of my decision
dismissing Petitioner’s hearing request.
The case before me constitutes Petitioner’s seventh bite at the apple. He has had seven
opportunities — his first application for participation, his request for reconsideration from
CMS’s first determination about that application, his first hearing request before me, his
appeal to the Departmental Appeals Board from my first decision in his case, his
determination on remand, his request for reconsideration from that determination, and
lastly, his current hearing request — to provide documentary proof that he was entitled to a
participation date that is earlier than May 19, 2009. In each instance, Petitioner has
asserted that he filed an application earlier than May. Yet, and despite all of these
opportunities, Petitioner never came forward with any documentation to establish his
contentions.

In the latest iteration of his contentions in his most current hearing request, Petitioner
asserts that he was a victim of a series of “comedies of errors” in which CMS failed to
recognize that he was in active practice throughout 2008.' He contends that he attempted
to rectify these asserted misunderstandings by filing a new enrollment application in
October 2008. He did not offer any documentation of this asserted new application,
either with his hearing request, or in response to my pre-hearing order.

He has been given the opportunity, in spades, to offer additional evidence, and he has
failed to avail himself of that opportunity. This case stands on exactly the same footing
today as it did on February 26, 2010, when I issued my first decision. Petitioner makes
the same contentions now that he did then, and these contentions remain unsupported by
any documentation.

An administrative law judge may dismiss a party’s request for a hearing where that party
has no right to a hearing. 42 C.F.R. § 498.70(b). Here, Petitioner forfeited his right to a
hearing because he failed to comply with my pre-hearing order, directing that he submit
evidence and a brief and failed to file a response to CMS’s motion for summary
judgment. Additionally, Petitioner failed to file any evidence that would alter in any

' Petitioner seems to assert that he maintained an active practice in 2008 and that he
should never have been required to submit an application for certification as a Medicare
provider. This is apparently the “comedies of errors” that he refers to. In his latest
hearing request, he alludes to documents that he filed “previously” that he contends
establish the existence of this practice. Evidently, he is referring to documents that were
submitted as part of CMS’s exhibits in the original case before me (Docket No. C-10-57)
or documents he filed with the Departmental Appeals Board in connection with his
appeal of my first decision in this case. However, those documents are not relevant to the
issues in this case. Petitioner was required to submit a new participation application
when he materially changed the circumstances of his practice, something that happened
by his own admission in 2008 when he changed his practice location. Petitioner has
never offered any documentation that he submitted this application at any time prior to
May 19, 2009.

respect the record of the case as it was on the date of my original decision.
Consequently, I dismiss Petitioner’s hearing request.

/s/
Steven T. Kessel
Administrative Law Judge

